BARFIELD, C.J.,
concurring.
While I concur in the majority opinion, I write separately on the question of whether it would be appropriate for this court to reinstate the original verdict. When the trial judge perceived an error in the original verdict, neither party presented the judge with the decision in Allstate Insurance Company v. Manasse, 707 So.2d 1110 (Fla.1998), although the decision had been final for a couple of months when this case was tried. If Manasse precluded the trial judge from sending the verdict back, I would likely be persuaded the appropriate remedy is to reinstate the original verdict. I am not convinced that there was an insufficient rendering of the original verdict. It is my view that Manasse leaves the resubmission of the verdict to the sound discretion of the trial judge, and in this case the trial judge would have returned the verdict to the jury without abusing that discretion. During the hearing on the motion for new trial, the judge commented addressing the Manasse issue and several others, “... I am persuaded by my review of the matters that, because of the discretion that I have on the other issues and my review of the evidence that was presented, that I feel comfortable that the court’s direction to the jury on the issue of future damages was proper under *429the circumstances as I heard them during the trial.... ”